Exhibit 10.12
 
SECOND AMENDMENT TO
 
PURCHASE AND CONTRIBUTION AGREEMENT
 
SECOND AMENDMENT, dated as of November 15, 2007 (this “Amendment”) to the
Purchase and Contribution Agreement, dated as of July 25, 2007 (as amended by
that certain first amendment dated as of August 28, 2007, and as further
amended, restated, modified or supplemented from time to time, the “PCA”), by
and among Olin Funding Company LLC (the “Purchaser”), Olin Corporation
(“Parent”), as Collection Agent, A.J. Oster Co. (“A.J. Oster Co.”), A.J. Oster
Foils, LLC (successor-by-law to A.J. Oster Foils, Inc., a Delaware corporation)
(“A.J. Oster Foils”), A.J. Oster West, Inc. (“A.J. Oster West”), Bryan Metals,
LLC (successor-by-law to Bryan Metals, Inc., an Ohio corporation) (“Bryan
Metals”) and Chase Brass & Copper Company, LLC (successor-by-law to Chase Brass
& Copper, Inc., a Delaware corporation) (“Chase” and together with Parent, A.J.
Oster Co., A.J. Oster Foils, A.J. Oster West and Bryan Metals, each a “Seller”
and collectively, the “Sellers”).  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the PCA.


WHEREAS, pursuant to Section 9.01 of the PCA, the parties hereto have agreed to
amend the PCA as described herein in order to remove each of the Sellers other
than Parent as a party to the PCA (each Seller other than Parent is referred to
herein as an “Exiting Seller”) .
 
NOW THEREFORE, the parties hereto agree as follows:
 
1. Amendments to the PCA.  Effective as of the date on which all of the
conditions precedent set forth in Section 2 hereof shall have been satisfied,
the PCA is hereby amended as follows:
 
a. Each of the Exiting Sellers shall cease to be a party to the PCA, and each of
the Exiting Sellers shall be removed from Schedule I.  Accordingly, Schedule I
is deleted and replaced with Schedule I hereto.
 
b. Exhibit A is amended by deleting therefrom the document titled “A.J. Oster
Company Credit Policy & Procedure”.
 
c. Exhibit B is deleted and replaced with Exhibit B hereto.
 
d. Exhibit E is deleted and replaced with Exhibit E hereto.
 
e. Exhibit F is deleted and replaced with Exhibit F hereto.
 
f. Section 1.01 is amended by deleting the definition of “Excluded Receivable”
therein in its entirety and replacing such definition as follows:
 
“Excluded Receivable” means all indebtedness due to a Seller arising from the
sale of consigned goods by such Seller.
 
g. Section 4.01(l) is amended by deleting such section in its entirety and
replacing such section as follows:
 
(l)           Such Seller is located in the jurisdiction of organization set
forth for such Seller in Exhibit F hereto for the purposes of Section 9-307 of
the UCC as in effect in the State of New York; and the office in the
jurisdiction of organization of such Seller in which a UCC financing statement
is required to be filed in order to perfect the security interest granted by
such Seller hereunder is set forth in Exhibit F hereto (in each case as such
Exhibit F may be amended from time to time pursuant to Section 5.01(b)).  The
office where such Seller keeps its records concerning the Transferred
Receivables is located at the address or addresses referred to in Section
5.01(b).  The principal place of business and chief executive office of such
Seller were located during the period from July 25, 2002 to the date hereof at
the address or addresses set forth on Exhibit E hereto.  Such Seller has not
changed its name since July 25, 2002, except as set forth on Exhibit E hereto.
 
h. Section 9.01 is amended by deleting the final sentence thereof and replacing
such final sentence with the following: “Notwithstanding any other provision of
this Section 9.01, Exhibit B and Exhibit F hereto may be amended in accordance
with the procedures set forth in Sections 5.01(g) and 5.01(b) respectively.”
 
2. Effectiveness.  This Amendment shall become effective as of the date hereof
at such time as (a) executed counterparts of this Amendment have been delivered
by each party hereto to the other parties hereto and the Program Agent and each
of the Investor Agents (as such terms are defined in the RPA) have executed and
delivered the consent on the signature pages hereto, and (b) all of the
conditions to effectiveness set forth in the Assignment and Release dated as of
the date hereof among the Sellers, the Purchaser, the Program Agent, the
Investor Agents and certain other parties have been satisfied and pursuant
thereto, the Purchaser shall have repurchased from the Program Agent all
interests in outstanding receivables originated by each Exiting Seller and
certain related assets and the Purchaser shall have sold all such receivables
and related assets to the applicable Exiting Seller.
 
3. Representations and Warranties.
 
a. Each Seller reaffirms and restates as to itself each of the representations
and warranties contained in Section 4.01of the PCA, as amended by this
Amendment, and for the purpose of making such representations and warranties,
each reference in Section 4.01 of the PCA to “this Agreement” shall include this
Amendment.
 
b. The Sellers hereby represent and warrant that the names and addresses of all
of the Deposit Banks, together with the post office boxes and account numbers of
the Lock-Boxes and Deposit Accounts at such Deposit Banks, are as specified in
Exhibit B attached hereto, and that all of the information set forth on such
Exhibit B is true and correct as of the date hereof.
 
4. No Further Sale of Metal Business Receivables.  Notwithstanding any provision
of the PCA, Parent shall not sell or contribute and the Purchaser shall not
purchase or acquire receivables generated from the Metals Business (as defined
below) of Parent between the date hereof and the date upon which the Metals
Business is sold by Parent.  “Metals Business” means Parent’s copper, brass and
other copper alloy sheet, strip, foil, rod, welded tube, plate, fabricated parts
and stainless steel and aluminum strip manufacturing and distribution business
and its related research and development activities and excludes Parent’s
ammunition and ammunition component manufacturing and distribution business and
its related research and development activities.
 
5. Confirmation of the PCA.  All references to the PCA in the PCA and the other
documents and instruments delivered pursuant to or in connection with the PCA
shall mean the PCA as amended by this Amendment, and as hereafter amended or
restated.  Except as expressly provided herein, the PCA shall remain unmodified
and shall continue to be in full force and effect in accordance with its terms.
 
6. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
7. Counterparts.  This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or by
electronic mail in portable document format (pdf) shall be effective as delivery
of a manually executed counterpart of this Amendment.
 
8. Waiver.  Pursuant to Section 9.01 of the PCA, the Purchaser hereby waives any
Event of Termination which may have occurred solely as a result of the following
Sellers changing their names, and, where applicable, their entity type and their
jurisdiction of incorporation/formation and Location (as defined in the PCA) on
or about November 13, 2007 without complying with the provisions of Section
5.01(b) of the PCA:
 
i. A.J. Oster Foils, Inc., a Delaware corporation, changing its name and entity
type to A.J. Oster Foils, LLC, a Delaware limited liability company;
 
ii. Bryan Metals, Inc., an Ohio corporation, changing its name, entity type and
jurisdiction of incorporation/formation to Bryan Metals, LLC, a Delaware limited
liability company; and
 
iii. Chase Brass & Copper Company, Inc. changing its name and entity type to
Chase Brass & Copper Company, LLC, a Delaware limited liability company.
 


 
[Remainder of page intentionally blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

 
OLIN FUNDING COMPANY LLC, as Purchaser
 
 
By:  /s/ Todd A. Slater
Name:  Todd A. Slater
Title:  Vice President
 
OLIN CORPORATION, as Parent, Collection Agent and a Seller
 
 
By:  /s/ Todd A. Slater
Name:  Todd A. Slater
Title:  Vice President and Controller
 
 
A.J. OSTER CO., as an Exiting Seller
 
 
By:  /s/ Daniel B. Becker
Name:  Daniel B. Becker
Title:  President
 
 
A.J. OSTER FOILS, LLC, as an Exiting Seller
 
By:  Olin Corporation, its Managing Member
 
 
By:  /s/ Todd A. Slater
Name:  Todd A. Slater
Title:  Vice President and Controller
 
A.J. OSTER WEST, INC., as an Exiting Seller
 
 
By:  /s/ Daniel B. Becker
Name:  Daniel B. Becker
Title:  President
 


 
 

--------------------------------------------------------------------------------

 




 
BRYAN METALS, LLC, as an Exiting Seller
 
By:  Olin Corporation, its Managing Member
 
 
By:  /s/ Todd A. Slater
Name:  Todd A. Slater
Title:  Vice President and Controller
 
 
     
CHASE BRASS & COPPER COMPANY, LLC, as an Exiting Seller
 
By:  Olin Corporation, its Managing Member
 
 
By:  /s/ Todd A. Slater
Name:  Todd A. Slater
Title:  Vice President and Controller
 
     
Pursuant to Section 5.01(m) of the RPA, each of the undersigned consents to the
foregoing Second Amendment:
 
 
CITICORP NORTH AMERICA, INC., as Program Agent and an Investor Agent under the
RPA
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
Title:  Vice President
 
     
WACHOVIA BANK, NATIONAL ASSOCIATION, as an Investor Agent under the RPA
 
 
 
By:  William P. Rutkowski
Name:  William P. Rutkowski
Title:  Vice President
 








 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


SELLERS






OLIN CORPORATION, a Virginia corporation

